     Case 4:18-cv-04146 Document 14 Filed on 03/11/19 in TXSD Page 1 of 28




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


JOHN L. HATCH,                                §
                        PLAINTIFF             §
                                              §
versus                                        §
                                              §
TURNER M. JONES,                              §       CIVIL ACTION NO. 4:18-cv-4146
LAWRENCE KUYKENDALL,                          §
MELIDA RAMIREZ,                               §
NATIONWIDE COIN &                             §
BULLION RESERVE, INC.,                        §
               DEFENDANTS                     §


                     PLAINTIFF’S FIRST AMENDED COMPLAINT,
                  ANSWER TO COUNTERCLAIMS AND JURY DEMAND

TO THE HONORABLE UNITED STATES DISTRICT COURT:

         Plaintiff John L. Hatch (“Hatch” or “Plaintiff”) files this first amended complaint of the

actions of Defendants Turner M. Jones (“Jones”), Melida Ramirez (“Ramirez”), Lawrence

Kuykendall (“Kuykendall”), and Nationwide Coin & Bullion Reserve, Inc. (“NCBR”) (together,

“Defendants”), respectfully shows the following:

                                    NATURE OF THE CASE

1.       This action is brought under 18 U.S.C. §§ 1961-1968 (Racketeer Influenced and

Organized Crime Act and Texas common law by Plaintiff John L. Hatch (“Hatch”) against

Turner M. Jones (RICO Defendant), Melida Jones (RICO Defendant), and Lawrence Kuykendall

(RICO Defendant) (collectively, “RICO Defendants”) operating by and through Nationwide

Coin & Bullion Reserve, Inc. (the “RICO Enterprise”), for their unlawful, false, misleading and

unconscionable misrepresentations and sales tactics, that resulted in damages of One Hundred


                                                  1
     Case 4:18-cv-04146 Document 14 Filed on 03/11/19 in TXSD Page 2 of 28



Fifty-Nine Thousand, Two Hundred Forty-Eight and 70/100 Dollars ($159,248.70), from the

purchase coins that are not worth the value at which they were purchased and will never attain

the value as claimed or return on investment as represented. Hatch seeks to rescind his purchase

and/or recover actual damages, consequential damages, punitive damages, statutory treble

damages, pre- and post-judgment interest, attorneys’ fees, litigation expenses and costs of suit.

2.     Turner M. Jones (RICO Defendant) conducted and/or participated in concert with in the

business and financial affairs of NCBR (RICO Enterprise) through a pattern of racketeering

activity; to wit: Jones participated, directly and indirectly, with Melida Ramirez and Lawrence

Kuykendall, and together they acted by and through various employees, representatives and

entities, to engage in repeated and systematic mail fraud and wire fraud in violation of 18 U.S.C.

§§ 1341; 1343 that generated multiple and repeated fraudulent and unlawful coin sales to Hatch

that, in turn, generated exorbitant compensation for the Jones. In association with Melida

Ramirez and Lawrence Kuykendall, Jones caused NCBR (RICO Enterprise) to use the interstate

mails and wires to repeatedly make and/or send fraudulent coin solicitations, sales receipts

and/or other purchase confirmations to Hatch.

3.     By his unlawful acts, Turner M. Jones (i) conducted and/or participated in the affairs of

NCBR (in violation of 18 U.S.C. § 1962(c)) and/or (ii) conspired to violate 18 U.S.C. § 1962(b)

and(c) (in violation of 18 U.S.C. §1962(d)), and defrauded Hatch in the process. Turner M.

Jones committed these substantive RICO offenses by causing NCBR to engage in multiple

predicate acts of mail fraud and wire fraud—all the while knowing of, and agreeing to, the

overall objective of such fraud; to wit: generating exorbitant compensation for himself and to the

Jones. Turner M. Jones knew that making and/or sending fraudulent solicitations, sales receipts

and/or purchase confirmations to Hatch was fraudulent, misleading and unlawful. Turner M.


                                                 2
     Case 4:18-cv-04146 Document 14 Filed on 03/11/19 in TXSD Page 3 of 28



Jones knew such wrongful acts and practices would generate multiple and repeated unlawful

coin sales to Hatch that, in turn, would generate exorbitant compensation for him and his related

Jones RICO Defendants. Turner M. Jones engaged in the scheme to take unfair advantage of

Hatch.    Turner M. Jones’s wrongful acts proximately and/or directly caused Hatch to be

substantially overcharged for the coins.

4.       Melida Ramirez (RICO Defendant) conducted and/or participated in the business and

financial affairs of NCBR (the RICO enterprise) through a pattern of racketeering activity; to

wit: Ramirez participated, directly and indirectly in association with Turner M. Jones and

Lawrence Kuykendall, and acting by and through various employees, representatives and

entities, to engage in repeated and systematic mail fraud and wire fraud in violation of 18 U.S.C.

§§ 1341; 1343 that generated multiple and repeated unlawful coin sales to Hatch that, in turn,

generated exorbitant compensation for Ramirez. In association with Turner M. Jones and

Lawrence Kuykendall, Ramirez caused NCBR (RICO Enterprise) to use the interstate mails and

wires to repeatedly make and/or send fraudulent coins, sales receipts and/or other purchase

confirmations to Hatch.

5.       By her unlawful acts, Melida Ramirez (i) conducted and/or participated in the affairs of

NCBR (in violation of 18 U.S.C. § 1962(c)) and/or (ii) conspired to violate 18 U.S.C. § 1962(b)

and (c) (in violation of 18 U.S.C. §1962(d)), and defrauded Hatch in the process. Melida

Ramirez committed these substantive RICO offenses by causing NCBR to engage in multiple

predicate acts of mail fraud and wire fraud—all the while knowing of, and agreeing to, the

overall objective of such fraud; to wit: generating exorbitant compensation for herself. Melida

Ramirez knew that making and/or sending fraudulent solicitations, sales receipts and/or purchase

confirmations to Hatch was fraudulent, misleading and unlawful. Melida Ramirez knew such


                                                3
     Case 4:18-cv-04146 Document 14 Filed on 03/11/19 in TXSD Page 4 of 28



wrongful acts and practices would generate multiple and repeated unlawful coin sales to Hatch

that, in turn, would generate exorbitant compensation for her. Melida Ramirez engaged in the

scheme to take unfair advantage of Hatch. Melida Ramirez’s wrongful acts proximately and/or

directly caused Hatch to be substantially overcharged for the coins.

6.     Lawrence Kuykendall (RICO Defendant) conducted and/or participated in the business

and financial affairs of NCBR (the RICO Enterprise) through a pattern of racketeering activity;

to wit: Kuykendall participated, directly and indirectly in association with Turner M. Jones and

Melida Ramirez, and acting by and through various employees, representatives and entities, to

engage in repeated and systematic mail fraud and wire fraud in violation of 18 U.S.C. §§ 1341;

1343 that generated multiple and repeated unlawful coin sales to Hatch that, in turn, generated

exorbitant compensation for Kuykendall. In association with Turner M. Jones and Melida

Ramirez, Lawrence Kuykendall caused NCBR (RICO Enterprise) to use the interstate mails and

wires to repeatedly make and/or send fraudulent coins, sales receipts and/or other purchase

confirmations to Hatch.

7.     By his unlawful acts, Lawrence Kuykendall (i) conducted and/or participated in the

affairs of NCBR (in violation of 18 U.S.C. § 1962(c)) and/or (ii) conspired to violate 18 U.S.C. §

1962(b) and (c) (in violation of 18 U.S.C. §1962(d)), and defrauded Hatch in the process.

Lawrence Kuykendall committed these substantive RICO offenses by causing NCBR to engage

in multiple predicate acts of mail fraud and wire fraud—all the while knowing of, and agreeing

to, the overall objective of such fraud; to wit: generating exorbitant compensation for himself.

Lawrence Kuykendall knew that making and/or sending fraudulent solicitations, sales receipts

and/or purchase confirmations to Hatch was fraudulent, misleading and unlawful. Lawrence

Kuykendall knew such wrongful acts and practices would generate multiple and repeated


                                                4
      Case 4:18-cv-04146 Document 14 Filed on 03/11/19 in TXSD Page 5 of 28



unlawful coin sales to Hatch that, in turn, would generate exorbitant compensation for himself.

Lawrence Kuykendall engaged in the scheme to take unfair advantage of Hatch. Lawrence

Kuykendall’s wrongful acts proximately and/or directly caused Hatch to be substantially

overcharged for the coins.

                                JURISDICTION AND VENUE

 8.    This Court has subject matter jurisdiction over John L. Hatch’s claims pursuant to (i) 28

U.S.C. § 1332(a) because the matter in controversy exceeds $75,000, exclusive of interest and

costs, and the Parties are citizens of different states (diversity), and (ii) 28 U.S.C. § 1367

(supplemental jurisdiction).   This Court also has in personam jurisdiction over Defendants

because at all relevant times, Defendants resided, maintained citizenship, were found, had

agents, conducted business and/or sold the coins at issue in this case to Hatch in and/or from the

Southern District of Texas.

 9.    Venue is proper in the Southern District of Texas pursuant to 28 U.S.C § 1391(a)

because, at all relevant times, Defendants resided, were found, had agents and/or conducted

business in the Southern District of Texas. Defendants sold the numismatic and bullion coins at

issue in this case to John L. Hatch in and/or from the Southern District of Texas. A substantial

part—if not all—of Defendants’ wrongful acts and omissions occurred in the Southern District

of Texas.

                                           PARTIES

10.    Plaintiff John L. Hatch (“Hatch”) is a citizen and resident of Jefferson, Oregon.

11.    Defendant Turner M. Jones (“Jones”) is a citizen and resident of Houston, Harris

County, Texas. He may be served at his residence at 15758 Fleetwood Oaks Drive, Houston,

Harris County, Texas 77079.

                                                5
        Case 4:18-cv-04146 Document 14 Filed on 03/11/19 in TXSD Page 6 of 28



12.         Defendant Melida Ramirez (“Ramirez”) is a citizen and resident of Houston, Harris

County, Texas. She may be served at her residence at 15758 Fleetwood Oaks Drive, Houston,

Harris County, Texas 77079.

13.         Defendant Lawrence P. Kuykendall (“Kuykendall”) is a citizen and resident of

Missouri City, Fort Bend County, Texas. He can be served at his residence at 4707 Wild Horse

Court., Missouri City, Texas 77459.

14.         Defendant Nationwide Coin & Bullion Reserve, Inc. (“NCBR”) is a private

corporation organized under the State of Texas. Its counsel, Mr. Todd Collins, 2777 Allen

Parkway, Suite 1000, Houston, Texas 77019, (713) 615-6060, tcollins@taylaw.com, has agreed

to waive service of the summon and complaint.

                                         FACTUAL BACKGROUND

15.         The Defendants operate a sales and telemarketing operation for the purpose of selling

collectible numismatic, semi-numismatic, and bullion coins1 directly to consumers over the

telephone and via the internet. Defendants themselves and through various employees make

hundreds of intrastate and interstate sales calls per month — via the telephone — and ship these

coins by the interstate mails and private interstate delivery services.                        Many times, these

Defendants utilize one or more of the following unlawful, false, misleading and unconscionable

sales tactics:

       a.     Misrepresenting attributes of graded bullion (“certified coins”) to move customers
              from bullion to the over-price coins;




1
    The term “numismatic” refers to collectible coins whose value is based upon qualities other than the metal content
    of the coin, such as appearance, population, grade, rarity, and other attributes. “Semi-numismatic” refers to coins
    whose value partially derives from their numismatic value and partially from the value of the precious metal
    content. Bullion coins derive their value almost entirely from the fair market value of the precious metal content.

                                                           6
        Case 4:18-cv-04146 Document 14 Filed on 03/11/19 in TXSD Page 7 of 28



       b.     Misrepresenting qualities of the coins with promises that the investment in certified
              coins will substantially appreciate, all the while increasing the population of “certified
              coins” with sales to others;

       c.     Offering a short term “money back guarantee” which provides no real opportunity to
              investigate the true value of the coins;

       d.     Advising customers to purchase unique bullion coins, when the coins are not unique;

       e.     Misrepresenting to customers that “certified coins” will outperform other types of
              investments—without any specific underlying data supporting such assertions;

       f.     Using grading and marketing to deceptively sell bullion as some type of “modern
              numismatics,” even though there are very large populations of the high-grade coins
              and/or the “certification” is commonly duplicated with minor expense;

       g.     Misrepresenting the market value of “certified coins” in the customer portal to prevent
              or delay consumers from determining the actual market price of bullion coins.

       h.     Claiming a volatile market based upon the spot price of gold yet selling bullion coins
              at such exorbitant and fraudulent prices to make “market price” nothing but a
              gimmick;

       i.     Failing to display, disclose, or file required information regarding telephone
              solicitations; and,

       j.     Various other acts and practices that may be uncovered during discovery.

16.         Defendants mislead Hatch and enticed him into believing the “certified coins” were a

sound investment, that he was getting “good deals,” would retain their value, and that the coins

were unique and/or rare. Defendants failed to advise Hatch that he was paying substantially

more than the fair market price of “certified” coins and incurring immediate and substantial

losses with each transaction:

      (a) On February 21, 2018, Defendants’ representative convinced Hatch to purchase a 2018
            GAE 4-coin sets ($5, $10, $25, $50) MS 70 for $12,795.00. To entice him further, they
            gave Hatch a GAE common date that Defendants claim was worth $2,000.00. The 4-
            coins set was marketed as sound and safe investments when, in reality, the fair market
            value of the 4-coin set was coins was $3,195.00. This resulted in an immediate and
            unconscionable loss to Hatch of $9,600.00, and even with the phantom credit of the

                                                     7
  Case 4:18-cv-04146 Document 14 Filed on 03/11/19 in TXSD Page 8 of 28



    common date GAE, Hatch’s loss is still over $8,000.00. The mark-up on the 4-coin set
    was 300%, when the industry standard markup is less than 10%. Today, the coins still
    have not obtained the value as represented and will never reached a level of return of
    investment as represented by Defendants. In fact, Hatch will have to triple his money
    before any gain is realized.

(b) On June 26, 2018, Defendants’ representative convinced Hatch to purchase a 2005
    Platinum American Eagle PF70 4-coin set ($10, $25, $50, $100) for $13,000.00 as a
    sound and safe investment.        In reality, the fair market value of the coins was
    approximately $2,942.00, which reflects mark-up of 342%, more than acceptable industry
    mark-up.    The Plaintiff incurred an unconscionable, immediate loss of $10,058.00.
    Today, the coins still have not obtained the value as represented and will be years, if ever,
    to reached a level of return of investment as represented by Defendants.

(c) On June 28, 2018, Hatch was convinced by Defendants’ representatives to purchase a 12-
    coin set of $100 Platinum American Eagles PF70 for $55,000.00. The actual fair market
    value of the 12-coin set was $22,400.00, resulting in an immediate and unconscionable
    monetary loss to Hatch of $32,600.00. The mark-up was 146%, as contrasted with the
    acceptable industry mark-up. Today, the coins still have not obtained the value as
    represented and will never reached a level of return of investment as represented by
    Defendants. These coins will have to more than double in value for Hatch to realize a
    “break even” point. He will never realize any gains in his “safe” investment, but only
    losses.

(d) On June 28, 2018, Hatch was convinced by Defendants’ representatives to purchase an
    additional 9-coin set of $100 Platinum American Eagles PF70 for $45,000.00. The actual
    fair market value of the 12-coin set was $12,228.00, resulting in an immediate and
    unconscionable monetary loss to Hatch of $32,772.00. The mark-up was 268%, as
    contrasted with the acceptable industry mark-up. Today, the coins still have not obtained
    the value as represented and will never reached a level of return of investment as
    represented by Defendants.

(e) On Marcy 7, 2018, Hatch was convinced by Defendants’ representatives to purchase
    three coins with prices that were clearly fraudulent:


                                             8
  Case 4:18-cv-04146 Document 14 Filed on 03/11/19 in TXSD Page 9 of 28



    (1)    An 1893 Gold Liberty 4-Coin Set ($2.5, $5, $10, $20) MS63 for $16,995.00, with
           an actual fair market value at the date of sale of only $3,200.00; resulting in an
           unconscionable immediate loss of $13,795.00. The mark-up was 431% and Hatch
           will have to earn more than 4 times the value just to break even.

    (2)    An 1897 Gold Liberty 4-Coin Set ($2.5, $5, $10, $20) MS63 for $14,995.00, with
           an actual fair market value at the date of sale of only $3,200.00; resulting in an
           unconscionable immediate loss of $11,795.00. The mark-up was 369% and Hatch
           will have to earn 4 times the value just to break even.

    (3)    An 1899 Gold Liberty 4-Coin Set ($2.5, $5, $10, $20) MS63 for $19,995.00, with
           an actual fair market value at the date of sale of only $3,200.00; resulting in an
           unconscionable immediate loss of $17,795.00. The mark-up was 525% and Hatch
           will have to more than 4 times the value just to break even.

(f) On March 26, 2018, Hatch was convinced by Defendants’ representatives to purchase an
    1857-S $20 Liberty Double Eagle-Spiked Shield (SS Central America recovered coin)
    MS64 for $31,500.00.      The actual fair market value at the time of purchase was
    $6,900.00, which resulted in an immediate loss to Plaintiff of $24,600.00. The mark-up
    was 357% which is unconscionable and fraudulent.

(g) On May 7, 2018, Hatch was convinced by Defendants’ representatives to purchase eight
    2017 $25 Palladium American Eagle MS69 First Strike MOY for a total of $8,496.00.
    Those coins have an actual fair market value at date of purchase of a total of $1,262.30.
    This resulted in an immediate and unconscionable loss to Hatch of $7,233.70. The mark-
    up on the 8 coins was 573%, when the industry standard markup is less than 10%.
    Today, the coins still have not obtained the value as represented and will never reached a
    level of return of investment as represented by Defendants. In fact, Hatch will have to
    earn an outstanding 600% return before any gain is realized.

(c) Hatch purchases of the coins from Nationwide Coin & Bullion Reserve, Inc. for Two
    Hundred Seventeen Thousand, Seven Hundred Seventy-Six and 00/100 ($217,776.00).
    However, it was subsequently learned that the coins had a fair market value for the coins,
    at the time of sale, of Fifty-Eight Thousand, Five Hundred Twenty-Seven and 30/100
    Dollars ($58,527.30). A summary of the above transactions reveals the following:


                                             9
      Case 4:18-cv-04146 Document 14 Filed on 03/11/19 in TXSD Page 10 of 28



                                                                                                                         %
                                                                                                                               Immediate
        Date       Invoice                              Coin                               Total Price      FMV         0ver
                                                                                                                                 Loss
                                                                                                                        FMV
       2/21/2018   173391    2018 GAE 4 Coin Set ($5, $10, $25, $50) 1st Day Issue MS70      $12,795.00     $3,195.00   300%      $9,600.00
       2/26/2018   173456    2005 PtAE PRF70 ($10, $25, $50, $100)                           $13,000.00     $2,942.00   342%     $10,058.00
       2/28/2018   173610    2009-2017 $100 PtAE Sets - PF70                                 $45,000.00    $12,228.00   268%     $32,772.00
       2/28/2018   173609    1997-2008 $100 PtAE Sets - PF70                                 $55,000.00    $22,400.00   146%     $32,600.00
        3/7/2018   173840    1893 Gold Liberty Four Coin Set - MS63 ($2.5, $5, $10, $20)     $16,995.00     $3,200.00   431%     $13,795.00
        3/7/2018   173840    1897 Gold Liberty Four Coin Set - MS63 ($2.5, $5, $10, $20)     $14,995.00     $3,200.00   369%     $11,795.00
        3/7/2018   173840    1899 Gold Liberty Four Coin Set - MS63 ($2.5, $5, $10, $20)     $19,995.00     $3,200.00   525%     $16,795.00
                             1857-S $20 Liberty Double Eagle-Spiked Shield MS64 (SS
       3/26/2018   174617                                                                    $31,500.00     $6,900.00   357%     $24,600.00
                             Central America)
        5/7/2018   173546    2017 $25 PalAE MS69 - First Strike MOY                           $8,496.00     $1,262.30   573%      $7,233.70
                                                                                           $217,776.00    $58,527.30           $159,248.70


          Thus, John L. Hatch sustained an economic loss of One Hundred Fifty-Nine Thousand,

      Two Hundred Forty-Eight and 70/100 Dollars ($159,248.70) at the instant he purchased the

      coins from Nationwide Coin & Bullion Reserve, Inc. Not only was his investment not safe,

      it was nothing more than a fraudulent transaction to take advantage of the Plaintiff’s age and

      detrimental reliance on misrepresentations. In fact, Defendants reveal the intent to deceive

      Hatch, as they attempted to have Hatch waive any rights to recover damages. Such attempt

      to defeat a claim by Hatch is in violation of Texas public policy and void as a matter of law

      under § 17.42, Tex. Bus. & Comm. Code.

17.       Once Defendants convinced Hatch to purchase the above-listed coins using the interstate

wires, Hatch used the interstate wires and/or postal service to transfer funds directly to NCBR to

pay for the coins. The Defendants then sent the fraudulently misrepresented coins, along with

sales receipts, to Hatch in Oregon via the interstate mails or private interstate carriers. Thus, for

each coin purchase, Hatch received a sales receipt from the Defendants “after the fact;” meaning,

after—not before—he paid for each coin purchase, he received a sales receipt from Defendants



                                                                     10
      Case 4:18-cv-04146 Document 14 Filed on 03/11/19 in TXSD Page 11 of 28



listing the coins he purchased.   Plaintiff utilized interstate phone and wire services to confirm

the transactions on the coin purchases listed above. The Defendants routinely used the United

States Postal Service and other interstate delivery services to deliver the coins and consummate

the fraudulent activity.

18.     In July 2018, Hatch was “cold-called” by another precious metals company. Hatch

indicated that he had already invested in precious metals but was willing to listen to this new

company to determine if he needed to make any adjustments to his investments. After a review

of the gold purchases from NCBR, Hatch was informed that he had significantly overpaid for the

gold. Subsequently, he attempted to have NCBR buy-back some of the coins and learned that his

coins were not as valuable as originally represented.

19.     An appraisal performed by a professional numismatist reveals that Hatch had

significantly overpaid for the coins and that he would never realize a return on investment as

represented by the Defendants. In fact, Hatch incurred an immediate loss of One Hundred Fifty-

Nine Thousand, Two Hundred Forty-Eight and 70/100 Dollars ($159,248.70) and may never

recover his initial investment, much less realize any profit. The above-listed coins were not

worth the prices Hatch paid for them when they were purchased, and they have not attained such

value to date nor provided the safe haven or return on investment as promised by Defendants.

20.     Defendants and their employees utilized unlawful, false, misleading and unconscionable

high-pressure sales tactics to convince Hatch to purchase the grossly overvalued coins by, inter

alia, knowingly, intentionally and falsely representing:

      (a)   the current value of the coins with full knowledge that the coins were not worth the
            value at which they were purchased and will never provide the return of investment as
            represented;



                                                11
      Case 4:18-cv-04146 Document 14 Filed on 03/11/19 in TXSD Page 12 of 28



      (b)    Failing to disclose that the fair market value of the “certified coins” was substantially
             less than the amount paid;

      (c)    Misleading Hatch into believing that Defendants wanted to assist him in making
             sound investments;

      (d)    Misleading Hatch as to the performance of “certified” bullion coins; and,

      (e)    Performing other acts of deception and misrepresentation that may be discovered
             during the course of this litigation.

21.     The sales of over-priced coins to Hatch are neither isolated nor unique to Hatch. These

defendants have sold over-priced coins to hundreds of other consumers over numerous years,

indicating a continuing open-ended scheme and pattern of fraudulent conduct. Such individuals

live in other states where defendants used the interstate mail and wires to perpetrate these frauds

upon these other customers as part of the routine course of NCBR (RICO enterprise) business.

Upon information and belief, many of those victims are under settlement agreements with these

defendants that prevent them from being identified.

22.     As a direct and/or proximate result of Defendants’ above wrongful acts and practices,

Hatch has suffered (and continues to suffer) substantial economic damages, which Defendants

refuse to remedy. This case has resulted.

                          CLAIMS FOR RELIEF/CAUSES OF ACTION

                                               COUNT I
                              MAIL FRAUD AND WIRE FRAUD
                 A Pattern of Unlawful Activity Under 18 U.S.C. § 1961, Et Seq.
            (as against RICO Defendants JONES, RAMIREZ, and KUYKENDALL)

23.     The preceding factual statements and allegations are incorporated by reference.

24.     By engaging in the above-described open-ended scheme to defraud Hatch—that also was

a consistent, regular and dominant part of the manner in which the RICO Defendants Turner M.

                                                     12
    Case 4:18-cv-04146 Document 14 Filed on 03/11/19 in TXSD Page 13 of 28



Jones (“Jones”), Melida Ramirez (“Ramirez”), Lawrence Kuykendall (“Kuykendall”)

participated in and conducted the day-to-day business affairs of the RICO Enterprise — these

Defendants instigated, perpetrated and executed a scheme to defraud Hatch; to wit, the RICO

Defendants (Jones, Kuykendall, Ramirez), individually or in concert, and by or through

representatives and employees of the RICO Enterprise (Nationwide Coin & Bullion Reserve,

Inc.), engaged in repeated and systematic mail fraud and wire fraud (as described above) in

violation of 18 U.S.C. §§ 1341; 1343 that generated multiple and repeated unlawful coin sales to

Hatch (as described above) that, in turn, generated exorbitant compensation for them. RICO

Defendants caused NCBR (RICO Enterprise), to use the interstate mails and wires to repeatedly

make and/or send fraudulent solicitations, sales receipts and/or purchase confirmations to Hatch

for the above-described coin transactions. As such, the RICO Defendants conducted and/or

participated in the business and financial affairs of the RICO Enterprise through a pattern of

racketeering activity (to wit, repeated and systematic mail fraud and wire fraud in violation of 18

U.S.C. §§ 1341; 1343) (as described above) that generated multiple and repeated unlawful coin

sales to Hatch that, in turn, generated exorbitant compensation for them. RICO Defendants

committed these substantive RICO offenses, all the while knowing about, and agreeing to, the

overall objective of the fraud—generating exorbitant compensation for themselves. By their

unlawful actions, therefore, they (i) conducted and/or participated in the affairs of NCBR (in

violation of 18 U.S.C. § 1962(c)) and/or (ii) conspired with others (the identities of whom are

only known by them at this stage in the litigation) to violate 18 U.S.C. § 1962(b); (c) (in

violation of 18 U.S.C. §1962(d)), and defrauded Hatch (and possibly other customers) in the

process.




                                                13
      Case 4:18-cv-04146 Document 14 Filed on 03/11/19 in TXSD Page 14 of 28



25.     The RICO Defendants caused the RICO Enterprise to engage in this fraudulent scheme

with the intent, inter alia, to (i) shift the burden of proof to Hatch knowing he does not have

unlimited resources and has limited knowledge, and (ii) generate exorbitant compensation for

themselves. The RICO Defendants’ wrongful actions and fraudulent scheme constitute mail

fraud and wire fraud in violation of 18 U.S.C. §§ 1341; 1343.

26.     The multiple, repeated and continuous acts of mail fraud and/or wire fraud described in

Paragraphs 15 and 16 (above) constitute a pattern of unlawful activity under 18 U.S.C. §

1961(1); (5). Nothing about the RICO Defendants’ schemes to defraud Hatch indicated that the

schemes would ever terminate. Moreover, and independent of the duration of the scheme, their

wrongful acts were a consistent, regular and dominant part of the manner in which they

participated in, conducted the day-to-day business and financial affairs of the RICO Enterprise,

NCBR.

                                      COUNT II
                             VIOLATION OF 18 U.S.C. § 1962(c)
              (As Against as against RICO Defendants JONES,
RAMIREZ, KUYKENDALL, NCSLLP, WPLLC, FHLLC, ATHI, HUTFLP, and JMBIH)

27.     The preceding factual statements and allegations are incorporated by reference.

28.     NCBR (operating under assumed name “Nationwide Coin & Bullion Reserve, Inc.”) is an

“enterprise” engaged in, and the activities of which affected, interstate commerce within the

meaning of 18 U.S.C. §§ 1961(4); 1962(c); 1962(d).

29.     Turner M. Jones (“Jones”), Melida Ramirez (“Ramirez”), and Lawrence Kuykendall

(“Kuykendall) are “persons” within the meaning of 18 U.S.C. §§ 1961(3); 1962(c); 1962(d).




                                               14
      Case 4:18-cv-04146 Document 14 Filed on 03/11/19 in TXSD Page 15 of 28



30.        Turner M. Jones, Melida Ramirez, and Lawrence Kuykendall conducted and/or

participated in the business and financial affairs of NCBR (RICO Enterprise) through patterns of

unlawful activity within the meaning of 18 U.S.C. §§ 1961(1)(B); 1961(5); 1962(c); to wit, the

multiple, repeated and continuous acts of mail fraud and wire fraud, in violation of 18 U.S.C. §§

2; 1341; 1343, set forth above.

31.        The patterns of unlawful activity and corresponding violations of 18 U.S.C. § 1962(c)

(see Paragraphs 15 and 16, above) by Turner M. Jones, Melida Ramirez, and Lawrence

Kuykendall proximately and/or directly caused Hatch to suffer injury to his business and/or

property within the meaning of 18 U.S.C. § 1964(c); to wit, Hatch was damaged by, inter alia,

the fraudulent and inflated prices he paid for the above-listed coins, consequential damages

related to the funds he borrowed to purchase the coins, and the corresponding mental anguish he

suffers.      Turner M. Jones, Melida Ramirez, and Lawrence Kuykendall committed these

substantive RICO offenses by using NCBR to engage in multiple predicate acts of mail fraud and

wire fraud, all the while knowing about, and agreeing to, the overall objective of the mail

fraud—generating exorbitant compensation for themselves.             They knew their tactics and

marketing practices were misleading and unlawful and would cause Hatch to suffer damages that

were reasonably foreseeable by them and/or anticipated as a substantial factor and a natural

consequence of their pattern of unlawful activity.

                                          COUNT III
                            VIOLATION OF 18 U.S.C. § 1962(d) BY
                       CONSPIRACY TO VIOLATE 18 U.S.C. § 1962(c)
                (As Against as against RICO Defendants JONES, RAMIREZ, and
                                        KUYKENDALL)

32.        The preceding factual statements and allegations are incorporated by reference.



                                                  15
      Case 4:18-cv-04146 Document 14 Filed on 03/11/19 in TXSD Page 16 of 28



33.     Nationwide Coin & Bullion Reserve, Inc. is the “enterprise” that was engaged in, and the

activities of which affected, interstate commerce within the meaning of 18 U.S.C. §§ 1961(4);

1962(c); 1962(d).

34.     Turner M. Jones (“Jones”), Melida Ramirez (“Ramirez”), and Lawrence Kuykendall

(“Kuykendall”) are “persons” within the meaning of 18 U.S.C. §§ 1961(3); 1962(c); 1962(d).

35.     Turner M. Jones (“Jones”), Melida Ramirez (“Ramirez”), and Lawrence Kuykendall

(“Kuykendall”) conspired with other persons (the identities of whom are only known by them at

this stage in the litigation) within the meaning of 18 U.S.C. § 1962(d) to violate 18 U.S.C. §

1962(c); that is, they conspired to conduct and/or participate in the business and financial affairs

of NCBR (the RICO Enterprise) through a pattern of unlawful activity within the meaning of 18

U.S.C. §§ 1961(1)(c); 1961(5); and 1962(c); to wit, the multiple, repeated and continuous acts of

mail fraud and wire fraud, in violation of 18 U.S.C. §§ 2; 1341; 1343, set forth above.

36.     RICO Defendants’ pattern of unlawful activity and corresponding violations of 18 U.S.C.

§ 1962(d) proximately and/or directly caused Hatch to suffer injury to his business and/or

property within the meaning of 18 U.S.C. § 1964(c); to wit, Hatch was damaged by, inter alia,

the fraudulent and inflated prices he paid for the above-listed coins. The RICO Defendants,

through their representatives (including, but not limited to, , agreed to commit these substantive

RICO offenses by using the RICO Enterprise (NCBR) to engage in multiple predicate acts of

mail fraud and wire fraud, all the while knowing about, and agreeing to, the overall objective of

the mail fraud—generating exorbitant compensation for themselves. They knew their tactics and

marketing practices were misleading and unlawful and would cause Hatch to suffer damages that

were reasonably foreseeable by them and/or anticipated as a substantial factor and a natural

consequence of their patterns of unlawful activity.


                                                16
      Case 4:18-cv-04146 Document 14 Filed on 03/11/19 in TXSD Page 17 of 28



                                    COUNT IV
                     FRAUD AND/OR FRAUDULENT CONCEALMENT

37.     The preceding factual statements and allegations are incorporated herein by reference.

38.     In order to sell the overvalued coins to Hatch, Defendants utilized one or more of the above

unlawful, false, misleading and unconscionable high-pressure sales tactics typical of the precious

metals/coins/bullion direct sales industry. Specifically, Defendants and their employees falsely

and/or misleadingly represented to Hatch that he was a preferred customer, Hatch “needed the

coins,” Hatch was “getting a good deal,” and Hatch “would not lose any money” on the

purchases. Defendants and their employees also falsely represented the current value of the

coins with full knowledge that the coins were not worth the value at which they were purchased

nor will the coins attain the return of investment as promised.

39.     Defendants, by and through their salesmen, made the above false representations to Hatch

with the intent that he relies upon them and with full knowledge that such representations were

false when made. Hatch relied on Defendants’ material and false representations when deciding

to purchase the grossly overvalued coins which, in fact, he purchased to his financial detriment

and Defendants’ financial gain. As a direct and/or proximate result of Defendants’ false and

misleading representations about the overvalued coins, Hatch suffered (and continue to suffer)

damages in the form of, inter alia, the amounts paid to Defendants for the gold coins in excess of

their value, consequential damages related to the funds he borrowed to purchase the coins and

mental anguish damages.

40.     By virtue of the confidential business relationship between Plaintiff and Defendants,

Defendants had a duty to disclose the above concealed material facts to Plaintiff.               Their

deliberate silence, when they had a duty to speak, and the resulting nondisclosure of the above


                                                 17
      Case 4:18-cv-04146 Document 14 Filed on 03/11/19 in TXSD Page 18 of 28



concealed material facts, is the equivalent of false representations and/or omissions. Such false

representations and/or omissions were made knowingly and intentionally or, at the very least, in

reckless disregard of Plaintiff’s rights and interests.

41.     Plaintiff justifiably relied on Defendants’ false representations and/or omissions to his

financial detriment by purchasing the grossly overvalued coins. Defendants’ wrongful actions

constitute fraud at Texas common law.

42.     Defendants concealed their wrongful actions with the intent to mislead and defraud

Plaintiff. Plaintiff was not aware of, nor, through the exercise of due diligence, could have

become aware of Defendants’ wrongful actions until such wrongful actions brought to light by

third parties. Due to the Parties’ confidential business relationships, which were predicated on

their mutual trust and confidence, and Defendants’ superior knowledge and/or means of

knowledge, Defendants had a duty to disclose to Plaintiff the above materially false information.

Defendants’ failure to do so constitutes fraudulent concealment at Texas common law.

                                              COUNT V

                            NEGLIGENT MISREPRESENTATION

43.     The preceding factual statements and allegations are incorporated herein by reference.

44.     Defendants made certain representations to Plaintiff in the course of their business and in

transactions in which Defendants had a substantial monetary interest. Defendants also supplied

false information for the specific purpose of guiding Plaintiff in his purchase of the grossly

overvalued coins.

45.     Defendants, however, failed to exercise reasonable care and competence in obtaining and

communicating such information to Plaintiff by, inter alia, utilizing one or more of the above



                                                  18
      Case 4:18-cv-04146 Document 14 Filed on 03/11/19 in TXSD Page 19 of 28



unlawful, false, misleading and unconscionable sales tactics typical of the precious

metals/coins/bullion direct sales industry and/or making the above false and material

misrepresentations and omissions.

46.     Hatch justifiably relied on Defendants’ negligent misrepresentations when purchasing the

grossly overvalued coins, which directly and/or proximately caused him to suffer damages to the

financial benefit of Defendants. Hatch continued to justifiably rely upon Defendants’ negligent

misrepresentations in the customer “portal” regarding the grossly overvalued coins, which

directly and/or proximately caused him to suffer damages to the financial benefit of Defendants.

Defendants’ wrongful conduct constitutes negligent misrepresentation at Texas common law.

                                            COUNT VI

                                         NEGLIGENCE

47.     The preceding factual statements and allegations are incorporated herein by reference.

48.     Defendants negligently valued, promoted, marketed, advertised and sold grossly

overvalued coins to Plaintiff. In doing so, Defendants owed a duty to Plaintiff to exercise

reasonable care in valuing, promoting, marketing, advertising and selling the coins. Defendants

breached their duty to Plaintiff by failing to exercise reasonable care in valuing, promoting,

marketing, advertising and selling the coins to Plaintiff. Defendants’ wrongful conduct directly

and/or proximately caused Hatch to suffer damages. Defendants’ wrongful conduct constitutes

negligence at Texas common law.

                                           COUNT VII

                      VIOLATIONS OF THE TEXAS DECEPTIVE
                  TRADE PRACTICES-CONSUMER PROTECTION ACT

49.     The preceding factual statements and allegations are incorporated herein by reference.



                                                 19
      Case 4:18-cv-04146 Document 14 Filed on 03/11/19 in TXSD Page 20 of 28



50.     Plaintiff is a “consumer” under the Texas Deceptive Trade Practices-Consumer

Protection Act (“DTPA”), pursuant to Section 17.45(4) of the Texas Business and Commerce

Code. Defendants are “persons” that may be sued under the DTPA, pursuant to Section 17.45(3)

of the Texas Business and Commerce Code.

51.     By their above wrongful acts and/or misrepresentations, Defendants engaged in false,

misleading and deceptive acts and practices in violation of Sections 17.50(a)(1) and 17.46(b) of

the Texas Business and Commerce Code to wit, Defendants, inter alia: (i) represented that the

coins have value that they do not have and that significant investor and collector demand exists

for the coins that will cause them to appreciate in value, which does not exist and will not happen

(Section 17.46(b)(5)); (ii) represented that the coins are rare and/or unique and have substantial

desire to investors and collectors, which will cause the coins to appreciate significantly in the

future, which they are not (Section 17.46(b)(7)); and, (iii) failed to disclose the above

information about the coins, which Defendants knew at the time of the transactions, with the

intent to induce Plaintiff to purchase the coins that Plaintiff would not have purchased had

Defendants disclosed such information (Section 17.46(b)(24)). Plaintiff relied on Defendants’

above misrepresentations and omissions in purchasing the coins to his financial detriment.

52.     By their above wrongful acts and/or misrepresentations, Defendants also violated Section

17.50(a)(2) of the Texas Business and Commerce Code by breaching the implied and/or express

warranties they made to Plaintiff that the coins have value and that significant investor and

collector demand exists for the coins that will cause them to appreciate significantly in value.

53.     By their above wrongful acts and/or misrepresentations, Defendants also violated Section

17.50(a)(3) of the Texas Business and Commerce Code by engaging in unconscionable actions

and/or an unconscionable course of action because such wrongful acts and practices took


                                                20
      Case 4:18-cv-04146 Document 14 Filed on 03/11/19 in TXSD Page 21 of 28



advantage of Plaintiff’s lack of knowledge, ability, experience and/or capacity to a grossly unfair

degree to Plaintiff’s financial detriment.

54.     Defendants also violated the DTPA for failing to comply with Texas Business and

Commerce Code, Sections 302.101, 302.105, 302.151(11)-(16), 302.152, and 302.153(a).

                                             COUNT VIII
                                             CONSPIRACY

55.     The preceding factual statements and allegations are incorporated herein by reference.

56.     Defendants (and possibly others), either working together as a combined group or in sub-

combinations of two or more, affirmatively conspired to engage in the wrongful actions set forth

above. By doing so, Defendants conspired to accomplish an unlawful purpose or a lawful

purposed by an unlawful means. As such, Defendants conspired to commit the wrongful actions

outlined in Counts I-IV, above, all of which directly and proximately caused Plaintiff to sustain

actual and consequential damages. Defendants’ wrongful actions constitute civil conspiracy at

Texas common law.

                                       COUNT IX
                                MONEY HAD AND RECEIVED


57.     The preceding factual statements and allegations are incorporated by reference.

58.     By their above-described wrongful actions and/or inaction, Defendants hold money

obtained by a) the wrongfully charged and collected purchase prices paid by Hatch for the

grossly overvalued coins misrepresented and sold to him by Defendants; and b) coins

impermissibly sold to third parties and the funds retained without payment to Hatch or

replacement of his coins, that, in equity and good conscience, belongs to Hatch. Defendants,




                                                 21
      Case 4:18-cv-04146 Document 14 Filed on 03/11/19 in TXSD Page 22 of 28



therefore, should be compelled to refund such wrongfully charged and collected funds under the

equitable doctrine of money had and received.

                                           COUNT X
                                   UNJUST ENRICHMENT

59.     The preceding factual statements and allegations are incorporated herein by reference.

60.     Defendants (and possibly other persons and entities, including Defendants’. employees)

have been unjustly enriched by (i) being paid an excessive value for coins that are not supported

by any reasonable valuation; (ii) using the fraudulently obtained revenues and profits paid by

Hatch, and (iii) generating a return on the amounts described in (i) and (ii). Accordingly, Hatch

seeks to impose a constructive trust over (and recover) all amounts by which Defendants (and

possibly other persons and entities, including Defendants’ employees) have been unjustly

enriched.

                                           ALTER-EGO

61.     Based upon information and belief, Turner M. Jones (“Jones”), Melida Ramirez

(“Ramirez”), and Lawrence Kuykendall (“Kuykendall”), individually and collectively, use

various corporate forms as alter-egos and as mere tools or business conduits to shield assets and

thus cause a diminution of available resources from which Hatch may obtain satisfaction of the

damages directly and/or proximately caused by Defendants’ wrongful conduct. All of these

entities operate, directly or indirectly, under the same roof. These entities shared employees,

corporate leadership and were undercapitalized as they routinely sweep profits from the

operations of NCBR. Upon information and belief, there are undocumented funds transfers

between the corporations and/or partnerships. Upon information and belief, there is an unclear

allocation of profit and losses between these entities.     In short, the respective entities are



                                                22
       Case 4:18-cv-04146 Document 14 Filed on 03/11/19 in TXSD Page 23 of 28



substantially one and the same with Jones, Ramirez, and Kuykendall; and, the relationship

between them is an illegitimate use of corporate form:


                                     RESPONDEAT SUPERIOR

62.       The preceding factual statements and allegations are incorporated herein by reference.

  63. Defendants also are liable for the above wrongful acts committed by their employees during

      the course and scope of their employment by the Defendants; to wit, the employees’ wrongful

      conduct was committed (i) within their general authority, (ii) in furtherance of Defendants’

      business, and (iii) to accomplish the objective for which the employees were hired (i.e., selling

      overvalued coins to customers like Plaintiff)—all of which directly and/or proximately caused

      Plaintiff to suffer damages to the financial benefit of Defendants—under the doctrine of

      respondeat superior.

                                        RELIEF REQUESTED

64.       The preceding factual statements and allegations are incorporated herein by reference.

65.       RESCISSION.     Based on Defendants’ above wrongful conduct, Plaintiff is entitled to

rescission of the transaction(s) pursuant to which Defendants fraudulently sold these coins to

Plaintiff in the amount of Two Hundred Twenty-One Thousand Three Hundred Fifty-Six and

00/100 Dollars ($221,356.00).

66.       ACTUAL AND CONSEQUENTIAL DAMAGES. In the alternative, and as direct and proximate

result of Defendants’ wrongful conduct, Plaintiff has suffered (and continues to suffer) damages in

the form of, inter alia, the amounts paid to Defendants for the gold coins in excess of their value. In

any event, Plaintiff is entitled to recover consequential damages related to the funds he borrowed to

purchase the coins and the mental anguish he has suffered in connection with these transactions—in



                                                   23
      Case 4:18-cv-04146 Document 14 Filed on 03/11/19 in TXSD Page 24 of 28



an amount to be determined by the trier of fact. All conditions precedent to Plaintiff’s claims for

relief have been performed and/or occurred.

67.     PUNITIVE DAMAGES. Defendants' wrongful actions (and failure to disclose such wrongful

actions) were committed intentionally, willfully, with malice and/or with conscious and/or reckless

disregard for Plaintiff’s rights and interests. Accordingly, Plaintiff also is entitled to an award of

punitive damages against Defendants, both as punishment and to discourage such wrongful conduct

in the future. Punitive damages are not capped or limited because Defendants’ wrongful conduct

constitutes a felony under Section 32.46 and Chapter 31 of the Texas Penal Code. See Section

41.008(c) of the Texas Civil Practice and Remedies Code. All conditions precedent to Plaintiff’s

claim for relief have been performed and/or occurred.

68.     TREBLE DAMAGES. Plaintiff also is entitled to treble damages for Defendants’ knowing,

willful and intentional wrongful conduct in violation of the RICO statute and the Texas DTPA,

under 18 U.S.C. § 1964 (c) and Section 17.50(b)(1) of the TEXAS BUSINESS            AND   COMMERCE

CODE. All conditions precedent to Plaintiff’s claims for relief have been performed and/or

occurred.

69.     ATTORNEYS’ FEES, LITIGATION EXPENSES             AND   COSTS. Plaintiff also is entitled to

recover his reasonable and necessary attorneys' fees, litigation expenses and court costs in

prosecuting this action pursuant to, inter alia, Chapter 38 and/or Chapter 42 of the Texas Civil

Practice and Remedies Code and/or Section 17.50(d) of the Texas Business and Commerce Code.

70.     PLAINTIFF’S ANSWER TO COUNTERCLAIMS AND DEFENSES. Plaintiff John L. Hatch

(“Hatch” or “Plaintiff”) files this his answer to the counterclaims made by Defendant Nationwide

Coin & Bullion Reserve, Inc. (“NCBR” or “Defendant”) [Dkt. 4], respectfully shows the

following:


                                                 24
Case 4:18-cv-04146 Document 14 Filed on 03/11/19 in TXSD Page 25 of 28



70.1     As to the allegations of ¶ 70 of Defendant’s counterclaim [Dkt. 4], Plaintiff
admits the allegations that on May 24, 2018 he consummated a transaction with Defendant
NCBR concerning the refund and return of four (4) 2018 $10 Gold American Eagle ASG-
MS70 and, ten (10) any date $5 Gold American bullion. Plaintiff denies any intent to
release any claims of deceptive and fraudulent actions on the part of Defendant beyond
those coins.

70.2     As to the allegations of ¶ 71 of Defendant’s counterclaim [Dkt. 4], Plaintiff states
the release and waiver of any fraudulent and deceptive actions beyond the transaction lacks
consideration.

70.3     As to the allegations of ¶ 72 of Defendant’s counterclaim [Dkt. 4], Plaintiff denies
that he has released or waived any claims of deceptive and fraudulent actions and conduct
of the Defendants. Such release or waiver is void as a matter of Texas law (§47.003, Tx.
Bus. & Comm. Code). Further, Defendants placed Plaintiff in dire financial condition
forcing Plaintiff to accept the release, thus the release was made under duress. Plaintiff
was in a significantly disparate bargaining position due to the financial ruin created by
Defendants. Defendants placed the statement of “independent counsel” in the release even
though Plaintiff had not consulted with any counsel.

70.4     As to the allegations of ¶ 73 of Defendant’s counterclaim [Dkt. 4], Plaintiff denies
that the release is a bar to any claims concerning the Defendants’ deceptive, fraudulent
actions and conduct. Such release or waiver is void as a matter of Texas law (§47.003, Tx.
Bus. & Comm. Code). Further, Defendants placed Plaintiff in dire financial condition
forcing Plaintiff to accept the release, thus the release was made under duress. Plaintiff
denies he is in breach of the agreement.

70.5     As to the allegations of ¶ 74 of Defendant’s counterclaim [Dkt. 4], Plaintiff
denies that Defendants are due any contribution or credit for any other settlement of any
persons and/or parties responsible, in whole or in part, for Plaintiff’s claims and injuries
arising from the conduct of Defendants.

70.6     As to the allegations of ¶ 75 of Defendant’s counterclaim [Dkt. 4], Plaintiff denies
that any damages suffered at the hands of defendants is due to any acts or omissions of
third parties whom Defendants has no control or right of control


                                           25
    Case 4:18-cv-04146 Document 14 Filed on 03/11/19 in TXSD Page 26 of 28



     70.7      As to the allegations of ¶ 76 of Defendant’s counterclaim [Dkt. 4], Plaintiff denies
     that he was negligent in any respect, but that Defendants took advantage of his age and
     preyed upon his inexperience and ignorance concerning gold coins.

     70.8      As to the allegations of ¶ 77 of Defendant’s counterclaim [Dkt. 4], Plaintiff denies
     that he consented to the fraudulent and deceptive practices of the Defendants.

     70.9      As to the allegations of ¶ 78 of Defendant’s counterclaim [Dkt. 4], Plaintiff states
     that, at all times, the Defendants and their agents, representatives, and/or employees acted
     within the course, scope, and furtherance of the Defendants business to deceive Plaintiff
     and generate exorbitant and obscene profits at the financial ruin of Plaintiff; and that the
     Defendants are responsible for their deceptive, fraudulent conduct.



WHEREFORE, Plaintiff requests that upon final trial or hearing, judgment be awarded against the

Defendants, jointly and severally for:

       A. With respect to Counts I-III (violations of 18 U.S.C. § 1961, et seq.)—

               (1)   Threefold the actual damages sustained by Hatch with costs of suit, attorneys’
                     fees, litigation expenses and court costs, all under 18 U.S.C. § 1964(c), with
                     pre- and post-judgment interest at the highest legal rates; and
               (2)   Equitable relief, as may be appropriate, under 18 U.S.C. § 1964(a), including
                     an equitable accounting for all benefits, consideration and profits received,
                     directly or indirectly, including imposing a constructive trust, the voiding of
                     unlawful transfers, and the disgorgement of all ill-gotten gains and profits.


       B. With respect to Counts IV-IX:
               (1)   rescission;
               (2)   actual damages to be determined by the trier of fact;
               (3)   punitive damages;
               (4)   treble damages;
               (5)   all amounts by which Defendants have been unjustly enriched;
               (6)   an equitable accounting for all benefits, consideration and profits received,
                     directly or indirectly, by Defendants, including imposing a constructive trust,


                                                 26
     Case 4:18-cv-04146 Document 14 Filed on 03/11/19 in TXSD Page 27 of 28



                       the voiding of unlawful transfers, and the disgorgement of all ill-gotten gains
                       and profits;
                  (7) pre- and post-judgment interest at the highest legal rates;
                  (8) investigative costs, deposition expenses, witness fees;
                  (9) attorneys' fees and litigation expenses incurred through the trial and any
                       appeals of this case;
                  (10) costs of suit; and
                  (11) such other and further relief that the Court deems just and proper.

           C. With respect to Counterclaims and Defenses, that Defendants take nothing by the
              counterclaims, award Plaintiff his costs of Court, and for such other and further relief,
              at law or in equity, to which Plaintiff may be justly entitled.



                                           JURY DEMAND

           Plaintiff respectfully demands a trial by jury on all of his claims and causes of action so

triable.

                                                 Respectfully submitted,

                                                 STEVENS BALDO & LIGHTY, PLLC
                                                 550 Fannin Street, Suite 700
                                                 Beaumont, TX 77701
                                                 (409) 835-5200
                                                 (409) 838-5638(f)


                                                 By: /s/ R. Lyn Stevens__________
                                                    R. Lyn Stevens
                                                    State Bar No. 19189020
                                                    Southern District Bar No. 3711
                                                     stevens@sbl.law

                                                 ATTORNEYS FOR PLAINTIFF,
                                                 JOHN L. HATCH


                                    CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument has
been forwarded to all counsel of record by electronic mail on this, the 14th day of January, 2019.


                                                    27
    Case 4:18-cv-04146 Document 14 Filed on 03/11/19 in TXSD Page 28 of 28



Counsel for Nationwide Coin & Bullion Reserve

Mr. Todd C. Collins
tcollins@taylaw.com
Mr. Ernest G. Fielder
efielder@taylaw.com
Taylor, Taylor & Russell
2777 Allen Parkway, Suite 100
Houston, Texas 77019



                                       /s/ R. Lyn Stevens
                                       R. Lyn Stevens




                                         28
